J-S34001-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    MICHAEL ALESSIO,                                IN THE SUPERIOR COURT
                                                              OF
                                                         PENNSYLVANIA
                             Appellant

                        v.

    I-FLOW CORPORATION, A/K/A I-FLOW,
    LLC, KIMBERLY-CLARK, A/K/A
    KIMBERLY-CLARK CORPORATION, SETH
    R. KRUM, D.O., PENNSYLVANIA
    ORTHOPEDIC ASSOCIATES, INC.,
    RICHARD STRULSON, M.D.,

                             Appellees                 No. 1469 EDA 2016


                   Appeal from the Order Entered April 5, 2016
              in the Court of Common Pleas of Philadelphia County
                  Civil Division at No.: 04202 March Term, 2015


BEFORE: BOWES, J., SOLANO, J., and PLATT, J.*

DISSENTING STATEMENT BY PLATT, J.:               FILED NOVEMBER 28, 2017

        Because I believe that the trial court did not abuse its discretion with

respect to its decision to transfer venue, I respectfully dissent. I would affirm

the trial court’s order.

        Our standard of review provides that “[i]f there exists any proper basis

for the trial court's decision to grant a petition to transfer venue, the decision

must stand.” Wentzel by Wentzel v. Cammarano, 166 A.3d 1265, 1268

(Pa. Super. 2017) (citation omitted).



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S34001-17



      Here, the trial court found that the operation where the I-Flow infusion

pump was installed in Appellant’s right shoulder occurred in Montgomery

County, as did all follow up care and use of the pain pump. (See Trial Court

Opinion, 12/16/16, at 3).    It observed that the MCARE Act states that “a

medical professional liability action may be brought against a health care

provider for a medical professional liability claim only in the county in which

the cause of action arose.” (Id. at 2-3) (quoting 42 Pa.C.S.A. § 5101.1(b))

(case citation omitted). Finally, the trial court explained that it transferred

venue because “[t]he evidence produced during venue discovery established

that the core allegations of negligence and the injury to [Appellant] all

occurred in Montgomery County.” (Id. at 3).

      Upon review, I would conclude that there existed a proper basis to

transfer venue. Therefore, I would affirm the order of the trial court.

      Accordingly, I respectfully dissent.




                                     -2-